United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, POST OFFICE,
)
Corpus Christi, TX, Employer
)
___________________________________________ )
D.L., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2328
Issued: June 8, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 25, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated May 20, 2008, which affirmed the denial of his
occupational disease claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
low back condition while in the performance of duty.
FACTUAL HISTORY
On January 25, 2006 appellant, then a 55-year-old part-time flexible mail processing
clerk, filed an occupational disease claim alleging that he developed a back condition as a result
of performing his work duties. He became aware of his condition on March 15, 2005 and
realized it was caused by his work on April 20, 2005. Appellant stopped work on
November 10, 2005. He noted that his back condition began in 1970 while working as an

aircraft mechanic in the military. Appellant believed that his current condition was caused by
performing his duties which included operating a digital bar code sorting (DBCS) machine
where he was required to twist, bend, turn, lift and handle letter trays.
In an October 25, 2005 report, Dr. Cynthia M. Airhart, a chiropractor, first treated
appellant on March 15, 2005 for chronic lumbar and leg pain. Appellant reported that his back
pain began when he was in the military and was exacerbated by his clerk duties. Dr. Airhart
diagnosed S1 radiculopathy, intervertebral disc syndrome, calcaneal spur formations and
degenerative changes of the ankles and knees. She opined that his job duties irritated his low
back condition.
In a letter dated February 13, 2006, the Office advised appellant of the factual and
medical evidence needed to establish his claim. It requested that he submit a physician’s
reasoned opinion addressing the relationship of his claimed condition and specific employment
factors.
The employing establishment controverted the claim, noting that appellant began work in
1998 and performed a variety of duties including operation of a DBCS machine, culling presort
mail and postage due duties and distributing mail to carrier cases. The employer noted that
appellant was currently not working due to a nonwork-related motorcycle accident and was
recovering from surgery related to this accident.
In a March 7, 2006 statement, appellant reiterated that his clerk duties exacerbated his
low back condition and noted that he was recovering from a motorcycle accident in which he
injured his right shoulder. He submitted reports from Dr. Donna Westerman, a Board-certified
internist, dated February 28, 2005 to March 3l, 2006, who treated him for back pain.
In a March 30, 2006 decision, the Office denied appellant’s claim on the grounds that the
medical evidence did not establish that his back condition was caused by his work duties.
In a letter postmarked on May 1, 2006, appellant requested a review of the written record.
In an April 11, 2006 report, Dr. Airhart diagnosed S1 radiculopathy, intervertebral disc
syndrome, lumbar segmental dysfunction and subluxation. An April 11, 2006 report from
Dr. James B. Shook, an osteopath, evaluated appellant for his back condition. He noted that
appellant related that his aircraft mechanic duties on a DBCS machine required twisting and
turning which caused an exacerbation and acceleration of his preexisting spinal condition.
Dr. Shook noted restricted range of motion of the trunk, tenderness in the trochanteric area and
diagnosed degenerative changes of the lumbar spine producing S1 radiculopathy and
neurological changes effecting the muscles of the lower extremities. He opined that appellant’s
long-term military service activities produced significant degenerative changes affecting his
lumbar spine, knees and feet. Dr. Shook noted that appellant’s employment activities including
twisting, turning, bending, lifting and long periods of standing aggravated these conditions.

2

By decision dated May 23, 2006, the Office denied appellant’s request for a review of the
written record as untimely filed.1
Appellant resubmitted the April 11, 2006 report from Dr. Shook, and the April 11, 2006
report of Dr. Airhart, both previously of record. On July 13, 2006 Dr. Shook diagnosed S1
radiculopathy affecting the hips, degenerative joint disease of the knees and ankles, chronic
plantar fasciitis, calcaneal spurring, capsulitis of the talonavicular joint bilaterally and tarsal
tunnel syndrome. He noted that these conditions were the result of appellant’s activities in the
service and his current work activities. Dr. Shook opined that it was more likely that his spinal
condition was service related.
In a decision dated November 9, 2006, the Office denied modification of the March 30,
2006 decision.
On October 17, 2007 appellant requested reconsideration. He submitted lumbar spine
x-rays dated September 27, 1996 to April 1, 2005 showing multilevel degenerative disc disease
and L5/S1 facet arthropathy. A December 8, 2006 magnetic resonance imaging (MRI) scan of
the lumbar spine revealed degenerative disc and facet disease, most severe at L5/S1 causing left
neuroforamina stenosis. Appellant submitted Veteran’s Administration Medical Center reports
from November 10, 2001 to March 22, 2007, which noted treatment for chronic low back pain,
osteoarthrosis, hypertension, urinary incontinence, foot and knee pain and depressive disorder.
A February 23, 2004 electromyogram (EMG) revealed no abnormalities. In a February 12, 2007
note, Dr. Brad B. Hall, a Board-certified orthopedic surgeon, treated appellant for chronic low
back pain. Appellant reported having several falls from aircraft wings and while moving
furniture and a 2005 motorcycle crash, which may have caused his low back pain. Dr. Hall
diagnosed mild disc disease and neuroforamina stenotic changes at L5-S1 and recommended
physical therapy. Appellant also submitted a May 1, 2007 report from Dr. Shook, who noted
that, based on his clinical findings and a positive MRI scan of the lumbar spine, appellant had
lumbar spine changes causing S1 radiculopathy and neurological changes affecting the leg
muscles.
By a decision dated May 20, 2008, the Office denied modification of the November 9,
2006 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that the injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition
for which compensation is claimed are causally related to the employment injury. These are the

1

On May 31, 2006 appellant appealed his claim to the Board. In a letter dated July 3, 2006, he withdrew his
appeal request and noted that he wished to pursue reconsideration before the Office. In an order dated September 1,
2006, the Board dismissed appellant’s appeal. Docket No. 06-1505 (issued September 1, 2006).

3

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by claimant. The
medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.3
ANALYSIS
It is not disputed that appellant’s duties as a mail processing clerk included standing and
walking, bending, lifting and carrying. It is also not disputed that he has been diagnosed with
chronic back pain and degenerative disc disease. However, appellant has not submitted
sufficient medical evidence to establish that his back condition was caused or aggravated by
specific employment factors. On February 13, 2006 the Office advised appellant of the medical
evidence needed to establish his claim. Appellant did not submit a rationalized medical report
from a physician addressing how specific employment factors may have caused or aggravated
his claimed condition.
Appellant submitted reports from Dr. Airhart, a chiropractor, dated October 25, 2005 and
April 11, 2006. However, section 8101(2) of the Act provides that chiropractors are considered
physicians “only to the extent that their reimbursable services are limited to treatment consisting
of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray to exist
and subject to regulation[s] by the Secretary.”4 Where x-rays do not demonstrate a subluxation
(a diagnosis of a subluxation based on x-rays has not been made), a chiropractor is not
considered a “physician,” and his or her reports cannot be considered as competent medical
evidence under the Act.5 Although Dr. Airhart diagnosed a subluxation, she did not diagnose the

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Solomon Polen, 51 ECAB 341 (2000).

4

5 U.S.C. § 8101(2); see also 20 C.F.R. § 10.311.

5

See Susan M. Herman, 35 ECAB 669 (1984).

4

spinal subluxation demonstrated by x-ray.
evidence.

Her reports cannot be considered as medical

Appellant submitted reports from Dr. Westerman, dated February 28, 2005 to
March 3l, 2006. However, these reports are insufficient to establish his claim as Dr. Westerman
did not provide a history of injury or specifically address whether appellant’s employment
activities caused or aggravated his low back condition.6
On April 11, 2006 Dr. Shook evaluated appellant for a back condition arising out of
activities he performed as a military aircraft mechanic for 26 years. Appellant related that his
current employment as a clerk required twisting and turning which exacerbated and accelerated
his preexisting spinal condition. Dr. Shook diagnosed degenerative changes of the lumbar spine
producing S1 radiculopathy and neurological changes. He opined that appellant’s long-term
military service activities produced significant degenerative changes affecting his lumbar spine
and his employment activities aggravated these conditions. However, Dr. Shook merely
repeated the history of injury as reported by appellant without providing an opinion regarding
whether his condition was work related. He failed to provide a rationalized opinion explaining
how appellant’s work duties caused or aggravated his preexisting low back condition.7
Additionally, Dr. Shook failed to address how the nonemployment factor of the motorcycle
accident in 2005 might have affected appellant’s back condition.
In reports dated July 13, 2006 and May 1, 2007, Dr. Shook diagnosed S1 radiculopathy
and degenerative joint disease of the knees and ankles, chronic plantar fasciitis, calcaneal
spurring, capsulitis of the talonavicular joint bilaterally and tarsal tunnel syndrome. He opined
that it was more likely that appellant’s spinal condition which was producing significant distress
to the pelvic and lower extremities was service related. However, Dr. Shook’s reports are
insufficient to establish the claim as the physician appears to attribute appellant’s back condition
to military service related injuries and not his work duties. In neither report did he explain the
reasons why particular employment activities would cause or aggravate the claimed low back
condition.
Appellant submitted a Veterans Administration Medical Center note February 12, 2007 in
which Dr. Hall treated him for chronic low back pain. He reported falling incidents from aircraft
wings while in the military and while moving furniture and a motorcycle crash in 2005, all of
which may have caused his low back pain. Appellant diagnosed mild disc disease and
neuroforamina stenotic changes at L5-S1 and recommended physical therapy. However,
Dr. Hall appears to attribute appellant’s back condition to falls from aircraft, moving furniture
and a 2005 motorcycle crash and not his work duties. He did not explain how specific work
duties may have caused or aggravated a diagnosed condition. Therefore, these reports are
insufficient to establish appellant’s claim.
6

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
7

Franklin D. Haislah, 52 ECAB 457 (2001); see Jimmie H. Duckett, 52 ECAB 332 (2001) (medical reports not
containing rationale on causal relationship are entitled to little probative value).

5

Similarly, reports of diagnostic testing, such as the x-rays, EMGs and MRI scan reports
are insufficient to establish appellant’s claim as they do not provide a physician’s opinion on the
causal relationship between his job factors and a diagnosed medical condition.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither, the fact that appellant’s condition became apparent during a period of employment nor
the belief that the condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.8 Causal relationships must be established by
rationalized medical opinion evidence. Appellant failed to submit such evidence and the Office
therefore properly denied appellant’s claim for compensation.9
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an employment-related injury in the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the May 20, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 8, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board
8

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

On appeal, appellant submitted new medical evidence. However, the Board may not consider such evidence on
appeal as its review is limited to the evidence which was before the Office at the time of its decision. See 20 C.F.R.
§ 501.2(c).

6

